Detailed Action

Amendment

1.	This office action is in response to applicant’s amendments dated 7-5-22 and this office action is a final rejection. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

2.	The terminal disclaimer filed on 7-5-22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,116,156 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 in lines 14-15 discloses the loading/unloading of the rafts is facilitated by the end walls and in lines 23-24 discloses the loading/unloading apparatus is a ramp and the ramp is proximate the end walls. Therefore it is unclear to how the end walls facilitate the loading/unloading of the rafts since the ramp which is disclosed as the loading/unloading apparatus is claimed as being proximate the end walls and there isn’t any operational or physical connection claimed between the ramp and end walls that would indicate the end walls also provide for the loading/unloading function.

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 31-32 and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 9,986,697 to Gurin.
Referring to claim 31, Gurin discloses a vertically-stacked growing system comprising, a plurality of vertical beams – at 53.1, a plurality of horizontal shelves – at 50-55, mechanically coupled to the plurality of vertical beams – see figures 1a-2c, and respectively arranged on different vertical levels of the growing system – see figures 1a-2c and , each horizontal shelf of the plurality of horizontal shelves having a length and a width – see at 50-55 in figures 1a-2c, and comprising, a plurality of horizontal structural supports – at 51,52, coupled to at least some of the plurality of vertical beams – see figures 2a-2c, and a liquid container – at 55, supported by the plurality of horizontal structural supports – see figures 1a-2c, to form a shallow pond when the liquid container contains a plant nutrient water culture – see figures 1a-2c and column 5 lines 38-67, the liquid container comprising, two side walls extending along the length of the horizontal shelf – see at 55 in figures 1a-2c, and two end walls extending across the width of the horizontal shelf – see shorter of the four walls forming 55 in figures 1a-5d, and at least one ramp – at 50, disposed proximate to at least one end wall of the two end walls of at least one horizontal shelf of the plurality of horizontal shelves – see 50 in relation to 55 in figures 5a-5d, to facilitate loading and/or unloading of at least one tray – at GCU,10,10.1,10.2, into and/or out of the shallow pond when the liquid container contains the plant nutrient water culture – see figures 5a-5d and column 6 line 3 to column 7 line 3.
Referring to claim 32, Gurin further discloses the at least one ramp comprises a plurality of rails – see the vertical plate-like members in figures 8a-8b.
Referring to claim 34, Gurin further discloses each liquid container contains the plant nutrient water culture to form the shallow pond – see at 55 in figures 1a-2c, and the growing system further comprises the at least one tray – at 10, in the shallow pond of at least some of the horizontal shelves of the plurality of horizontal shelves – see figures 1a-2c and 6b-7b.

Allowable Subject Matter

5.	Claims 1-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 19-30 are allowed.
Claim 33 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

6.	Applicant’s terminal disclaimer dated 7-5-22 obviates the non-statutory double patenting rejections detailed in the last office action dated 3-7-22.
	Regarding the 35 U.S.C. 112(b) rejections of claim 1, applicant’s remarks/arguments dated 7-5-22 are persuasive regarding the rejections with respect to lines 9-13 of claim 1 and applicant’s remarks/arguments dated 7-5-22 are not persuasive regarding the rejections with respect to lines 14-15 of claim 1 in that claim 1 details the loading and unloading is done “via” the two end walls which means the end walls play an active role in providing the loading and unloading of the rafts. It is unclear to how the term “via” equates to a spatial reference such as over the end walls and it is recommended that applicant change the term “via” to - -over- -, to overcome this rejection. 

Conclusion

7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643